Citation Nr: 1124390	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for right arm ulnar nerve disability.

2.  Entitlement to an increased disability rating for service-connected lumbar spine disability, currently evaluated 20 percent disabling.

3.  Entitlement to service connection for cancer of the kidney and bladder, claimed as due to in-service exposure to hazardous chemicals.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. J.H.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1984 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claims.

In August 2009, the Veteran presented sworn testimony during a personal hearing in North Little Rock, Arkansas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  At the August 2009 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, the Veteran also submitted a written waiver of local consideration of this evidence.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010). 

The issues of entitlement to an increased rating for lumbar spine disability, service connection for cancer, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

In August 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal was requested as to the issue of whether new and material evidence has been submitted sufficient to reopen previously denied claim of entitlement to service connection for right arm ulnar nerve disability.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal by the Veteran as to the issue of whether new and material evidence has been submitted sufficient to reopen previously denied claim of entitlement to service connection for right arm ulnar nerve disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for right arm ulnar nerve disability.

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2010).

At the August 2009 Board hearing, the Veteran expressed his intent to withdraw his appeal as to the issue of whether new and material evidence has been submitted sufficient to reopen previously denied claim of entitlement to service connection for right arm ulnar nerve disability.  He also submitted a signed statement to that effect at that time.  See 38 C.F.R. § 20.204(b) (2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran has withdrawn his appeal as to the issue of whether new and material evidence has been submitted sufficient to reopen previously denied claim of entitlement to service connection for right arm ulnar nerve disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of whether new and material evidence has been submitted sufficient to reopen previously denied claim of entitlement to service connection for right arm ulnar nerve disability; and the appeal is therefore dismissed.


ORDER

The Veteran's appeal as to the issue of whether new and material evidence has been submitted sufficient to reopen previously denied claim of entitlement to service connection for right arm ulnar nerve disability is dismissed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's remaining claims on appeal must be remanded for further development.  

2.  Entitlement to an increased disability rating for service-connected lumbar spine disability, currently evaluated 20 percent disabling.

3.  Entitlement to service connection for cancer of the kidney and bladder, claimed as due to in-service exposure to hazardous chemicals.

4.  Entitlement to TDIU.

The Veteran was last afforded a VA examination in December 2007 as to his service-connected lumbar spine disability.  The Veteran has specifically contended that his lumbar spine symptomatology has worsened since that time.  See the August 2009 Board hearing transcript, pgs. 4-5.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

At the August 2009 Board hearing, the Veteran also endorsed other neurological disabilities which he believes stem from his lumbar spine disability, including radiating lower extremity pain, foot numbness, and foot drop.  See, e.g., the August 2009 Board hearing transcript, pgs. 5-6.  The spine diagnostic rating criteria indicates that any neurological impairment associated with a service-connected spine disability should be granted a separate rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1) (2010).  In light of the Veteran's neurological complaints, he should be afforded a neurological VA examination in conjunction with his VA spine examination. 

Additionally, at the August 2009 Board hearing, the Veteran indicated that he continues to receive VA medical treatment for his service-connected lumbar spine disability and his claimed cancer of the kidney and bladder.  Although VA treatment records are contained in the claims folder, the most recent of these records is dated from August 2009.  Accordingly, all VA treatment records relating to the Veteran dated from August 2009 to the present should be obtained and associated with the Veteran's claims folder as such evidence is potentially relevant to the appeal.

As to the claim of entitlement to service connection for cancer of the kidney and bladder, the Veteran has asserted that he incurred cancer as a result of exposure to hazardous chemicals during his military service.  See the Veteran's statement dated August 2007.  The medical evidence shows that the Veteran was previously diagnosed with transitional cell carcinoma of the left kidney; a left radical nephroureterectomy was performed in August 2007.  See the VA treatment records dated August 2007.  Subsequent VA treatment records dated in November 2007 also documented that a "small erythematous lesion was noted on the anterior wall" of the urethra.  As such, a current disability is demonstrated by the record.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) [holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication].  As to the in-service hazardous chemical exposure, the Board notes that the Veteran's contentions are consistent with his military occupational specialty of aircraft pneudraulic systems specialist.  Enlistment Performance Reports contained in the Veteran's service personnel records indicate that the Veteran's responsibilities included inspecting, testing, repairing, and maintaining refueling and pneudraulic systems and components on assigned aircraft.  

There are currently no medical opinions of record which address the issue of nexus between the Veteran's cancer and his in-service hazardous chemical exposure.  Thus, this issue presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern medical nexus and must be addressed by an appropriately qualified VA examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Additionally, the Veteran testified at the August 2009 Board hearing that he had recently applied for Social Security Administration disability benefits.  See the August 2009 Board hearing transcript, pg. 9.  These records are potentially pertinent to his pending claims and should therefore be obtained for consideration in connection with the issues on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].  

Moreover, the Veteran's claim of entitlement to TDIU is inextricably intertwined with the other pending claims on appeal.  In other words, if an increased rating or service connection as to the remaining claims is granted, this will impact VA's analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure any outstanding VA treatment records dating from August 2009 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.

2. VBA should contact the SSA for the purpose of obtaining any records from that agency which pertain to the Veteran's claims for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims folder.  All efforts by the RO to obtain the Veteran's SSA records, along with any notice that the records are unavailable, should be documented in the claims folder.  

3. After the above records are obtained, to the extent available, the Veteran should be afforded an orthopedic and neurological VA examination for the purpose of determining the nature and extent of his service-connected lumbar spine disability.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing of the low back in degrees, should be performed.

In reporting the results of the range of motion testing, the examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and provide an assessment of the degree of severity of any pain.

The examiner should comment on whether the Veteran experiences unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine.

The examiner should also report the number of incapacitating episodes that the Veteran has experienced as well as their duration in the past twelve months.  (NOTE:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician).

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the low back.

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should specifically identify any evidence of neurological manifestations due to the service-connected lumbar spine disability.  The examiner must identify the specific nerves, if any, involved and the degree of any impairment must be described as mild, moderate, moderately severe, or severe.

The examiner should also provide an opinion concerning the impact of the lumbar spine disability on the Veteran's ability to work.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

4. The Veteran should also be afforded a VA examination to determine the etiology of his currently diagnosed cancer of the kidney and bladder.  The examiner should indicate, with supporting rationale, whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cancer is attributable to his period of active military service, to include the presumed in-service exposure to hazardous chemicals.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

5. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

6. Following any further development that VBA deems necessary, the Veteran's claims should then be readjudicated; in doing so, the RO should specifically consider whether a separate rating should be established for radiculopathy of the Veteran's lower extremities or any other neurological symptomatology identified upon examination.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


